Citation Nr: 1811960	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral hip disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to a rating in excess of 10 percent for chronic right Achilles tendonitis.  

6.  Entitlement to a rating in excess of 10 percent for chronic left Achilles tendonitis.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had military service in the United States Army from March 3, 1977, to April 28, 2977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This case was before the Board in February 2015 and was remanded for further development and adjudication.

In response to the claim made in the December 2017 brief that the RO failed to act on a timely disagreement with the noncompensable rating assigned to service-connected hearing loss, it is noted that during the appeal process, two claims for service connection were granted.  Specifically, service connection was granted for bilateral hearing loss and tinnitus in a September 2015 rating decision.  A 10 percent rating was assigned for tinnitus and a noncompensable rating was assigned for bilateral hearing loss.  Shortly thereafter, in October 2015, the Veteran submitted a VA FORM 21-0958, "NOTICE OF DISAGREEMENT (NOD)."  That document requested that he list each specific issue of disagreement and note the "area of disagreement," to include "service connection," "effective date of award," "evaluation of disability," or "other."  As for his claim of service connection for knees, he checked service connection.  His service connection claim as to the knees is addressed in the decision below.  As for his claim pertaining to hearing loss, he also checked the box that he disagreed with the denial of service connection.  This does not constitute a valid NOD with regard to any appealable determination made in the September 2015 rating decision, including the schedular ratings or effective dates assigned by the RO.  Therefore, the matter of entitlement to an initial compensable rating for bilateral hearing loss is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20. 201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  In an unappealed April 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral knee disorders classified as right and left patellofemoral arthritis.  He was notified of the denial and his appellate rights by letter dated later that month, but did not file a notice of disagreement or or submit new and material evidence within one year of the notice letter.

2.  The evidence submitted since the April 2010 rating decision is either cumulative or does not raise a reasonable probability of substantiating the Veteran's claim's for either a left or right knee disability.  

3.  The Veteran does not have a current disability manifested by hip pain.  

4.  A low back disorder did not preexist active service, did not first manifest during service, nor was degenerative disk disease (DDD) manifested in the first year following the Veteran's discharge from active duty, and the disability is not shown to be related to his service or any service-connected disorder.  

5.  Acquired psychiatric disorders, primarily diagnosed as adjustment disorder with major depressive disorder (MDD), did not preexist active service, did not first manifest during active service, and are not otherwise etiologically related to the Veteran's active service or any service-connected disorder.  

6.  For the period on appeal prior to August 1, 2015, the Veteran's right and left Achilles tendonitis were manifested by no more than moderate limitation of motion of the right and left ankles.  

7.  For the period from August 1, 2015, the Veteran's right and left Achilles tendonitis are manifested by marked limitation of motion of the right and left ankles.  

8.  The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his education and occupational background.  



CONCLUSIONS OF LAW

1.  The April 2010 rating decision, which denied service connection for bilateral knee disorder is final.  New and material evidence to reopen the claim for service connection for bilateral knee disability has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  

2.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

3.  The criteria for service connection for a low back disorder, to include as secondary to service-connected bilateral Achilles tendonitis, are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for acquired psychiatric disorders, diagnosed as adjustment disorder with MDD, and to include as secondary to service-connected bilateral Achilles tendonitis, are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).  

5.  For the period prior to August 1, 2015, the criteria for disability evaluations in excess of 10 percent for right or left Achilles tendonitis have not been met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5024-5271 (2017).  

6.  From August 1, 2015, the criteria for increased disability evaluations of 20 percent, but not higher, for right and left Achilles tendonitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, DCs 5024-5271 (2017).  

7.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d. 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

New and Material Evidence - In General

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2017).  

New and Material Evidence for a Bilateral Knee Disorder

The Veteran has asserted that new and material evidence has been submitted related to his claim for service connection for a bilateral knee disorder.  The RO denied this claim in an April 2010 rating decision.  At that time, the denial was based on negative service treatment records (STRs) and post service treatment records which showed diagnosis of bilateral knee degenerative joint disease (DJD) in 2007.  The record at the time included a January 2010 treatment report which reflected that the Veteran's knee complaints were four years old.  In February 2010, A VA examiner opined that current knee disorders were unrelated to service or his service-connected Achilles tendonitis.  The decision was final a year after notification to the Veteran.  
38 C.F.R. §§ 20.302, 20.1103 (2017).  

Since this decision, the Veteran has submitted additional VA treatment records dated from 2012 through 2015.  He and his wife also testified in support of the claim in 2013.  The transcript of that hearing is of record and has been reviewed.  None of these, however, contains "new" and "material" evidence related to the Veteran's DJD of the knees.  The evidence at the time of the April 2010 rating decision included a diagnosis of DJD of the knees.  Medical treatment records reflect continued diagnosis of knee osteoarthritis as well as mild chondromalacia and prepatellar bursitis.  

Unfortunately, none of the "new" competent evidence of record is "material" to the Veteran's claim to reopen as it does not provide a nexus between the Veteran's current bilateral knee disability and his active service, to include as secondary to his service-connected Achilles tendonitis, nor does it raise a reasonable possibility of substantiating the claim.  

The only evidence provided since the April 2010 rating decision that provides a link between the Veteran knee disorders and his active service is the statements provided by the Veteran and his spouse; however, these statements are not "new" evidence as they are redundant of previous statements provided by the Veteran.  At the 2013 hearing, it was the primary assertion that knee problems were secondary to his service-connected Achilles tendonitis.  This contention was considered at the time of the 2010 denial.  The medical question regarding secondary service connection was specifically addressed by the examiner at a February 2010 examination, which was considered in the April 2010 rating decision.  

Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection for DJD of the bilateral knees is not reopened.  38 U.S.C. § 5108 (2012).  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In addition, certain chronic diseases (e.g., DJD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2017).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A Bilateral Hip Disorder

It is contended that the Veteran has bilateral hip disorders that are the result of active service or as a result of his Achilles tendonitis.  

The STRs are negative for report of, treatment for, or diagnosis of any hip problems.  Post service medical records reflect that he was treated for back complaints in the early 1980s following intercurring injuries.  He has continued to be seen for various joint complaints (back, legs, and knees) in subsequent years, but he did not apparently report hip pain until approximately 2010.  X-rays at that time and in the following years of 2011 and 2013 have all been negative for diagnosis of a chronic bilateral hip disorder, although it is noted that the Veteran continues to report hip pain through the present day.  

Regarding the Veteran's claim for service connection for bilateral hip disorders, the Board notes that a review of the record does not show that he has ever received a competent medical diagnosis of such.  In fact, numerous X-rays of the hips are negative for any abnormality.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131 (2012); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.§ 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C. § 1110 (2012) to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current chronic hip disorders, the claim must be denied.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral hip disorder, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

A Low Back Disorder

It is also contended that service connection is warranted for a low back disorder.  Unlike the above discussed claim for hip disorders, a chronic low back disorder has been diagnosed.  Specifically, while the STRs are negative for back problems or diagnosis, post service private records reflect that in 1981, the Veteran was in a motor vehicle accident (MVA) with resulting pain, to include in the lower back area.  X-rays at the time were unremarkable.  In 1982, he again complained of low back pain following additional injury at work (while feeding logs into saw machine).  Initially, he appeared to get better but by 1983, he was diagnosed with chronic lumbar strain syndrome.  Records thereafter show that he was primarily treated for cervical spine (neck) complaints, but magnetic resonance imaging (MRI) testing was conducted by VA in 2010 and DDD at L4-5 was diagnosed.  Records dated through 2015 reflect the continued report of back pain, and his chronic low back disorder diagnosis continues.  

As summarized above, there is no report of low back problems until many years after service and such came after intercurrent back injuries.  Moreover, there is no medical evidence of record showing any nexus between his current low back disorder and any incident of service or his service-connected Achilles tendonitis.  

The only evidence of record supporting the Veteran's contentions is his personal statements and testimony.  His statements do not establish the required nexus between any acquired pathology and his military service or his service-connected conditions.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, such as in the current case.  See Jandreau, 492 F.3d at 1377, n. 4.  The Veteran and his wife are not shown to have the medical education or expertise to provide a competent opinion regarding etiology of a low back disorder.

Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his low back disability because he is not qualified to offer such medical opinions.  Likewise, his representative and his wife are not competent to provide a probative medical opinion on the question of etiology, either.  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C. § 5107(b) (2012); Gilbert and Ortiz, supra.  

An Acquired Psychiatric Disorder

As noted in the Board's July 2015 remand, an October 2008 private medical from included a finding that the Veteran's knee pain, which was secondary to service-connected Achilles tendonitis, had led to severe depression.  In essence, it was found by the Board that the private physician's statement had raised an inferred claim of entitlement to service connection for an acquired psychiatric disorder.  

The STRS are negative for report of, treatment for, or diagnosis of a mental health condition.  In addition to the October 2008 report summarized above, it is noted that another private physician reported in May 2008 that the Veteran was depressed.  VA records from 2009 show treatment for depression and suicidal ideation.  At that time, the Veteran said that he started feeling depressed about two years earlier when his health deteriorated, and he had closed his (pressure washing) business.  His wife had also lost her job, and he blamed himself for his family's financial problems.  He had taken antidepressants, and he was described as "already feeling better."  Additional VA records reflect that his psychiatric complaints continued in subsequent years.  In 2014, the diagnosis was adjustment disorder with major depression.  In 2015, the primary mental health diagnosis was MDD.  He took medication for his mental health manifestations.  

The record reflects that the Veteran has been treated and accorded several psychiatric diagnoses since service, including a suicide gesture leading to an assessment of adjustment disorder with depression in 2009 and, as noted above, continued psychiatric symptoms to the present day.  However, there is no objective evidence of an acquired psychiatric disorder during service, nor such until 2009, more than three decades after discharge from active duty.  In view of such, an acquired psychiatric disorder, diagnosed as adjustment disorder and MDD, may not be found to be of service onset.  Additionally, there is no medical evidence of record showing any nexus between his current mental health diagnoses and any incident of service or to his service-connected Achilles tendonitis.  Therefore, service connection for an acquired psychiatric disorder is not warranted on a direct basis or secondary basis.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

As already stated, any opinions expressed by the Veteran, his spouse, or his representative, are to be considered, but in this case there simply is no competent clinical evidence of a nexus between any current acquired psychiatric disorder and service or service-connected disability.  See Jandreau, supra.  Unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation, and psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for an acquired psychiatric disorder must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt, but it is not for application in this case. Gilbert and Ortiz, supra.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  The RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2017), which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings in Excess of 10 Percent for Right and Left Achilles Tendonitis.  

In a January 1978 rating decision, the RO granted service connection for mild, resolving Achilles tendonitis and assigned an initial noncompensable disability evaluation, pursuant to DC 5024.  This appeal ensued following an April 2010 rating decision which established separate 10 percent ratings for the right and left Achilles tendonitis, each effective December 21, 2009, the date that the claim for an increased rating was filed.  The increased ratings were based primarily on VA records which showed treatment for foot problems and upon VA examination results.  Specifically, when examined by VA in in February 2010 (and with an April 2010 addendum report), it was noted that that the Veteran used an ankle brace, resulting in minimal improvement.  The Veteran said that he could walk less than 50 feet and had daily flare-ups.  He said it was worse squatting and standing, and he had had bilateral Morton's neuromas removed.  He felt that his foot condition affected his ability to do his job as he was unable to walk or stand for long periods of time.  

Upon examination, there was right and left dorsiflexion to 10 degrees and plantar flexion of 25 degrees without pain.  There was exquisite tenderness to palpation along the Achilles tendon and significant guarding.  The Veteran was non-tender to palpation over the joint line.  X-rays of the ankles were normal.  The examiner noted that the Veteran had pain, and that it was feasible that he could have increasing pain and loss of motion, particularly after activity.  

In June and July 2010, the Veteran was seen at VA for bilateral foot pain.  Chronic, recurrent Achilles tendonitis was noted in July and prosthetic inserts were prescribed.  In August 2010, his tendonitis was "flaring now."  On VA examination in August 2010, excellent range of motion (ROM) of the ankles was reported, and there was no fixed deformity.  There was tenderness to palpation over the Achilles tendons.  

At the December 2013 hearing, the Veteran testified as to ongoing foot pain.  He wore orthotic shoes to relieve some of his pain.  

Additional VA examination was conducted in August 2015.  The claims file was reviewed, and an in-person exam was conducted.  The Veteran reported flare-ups of the ankles.  ROM of the right ankle was from 0 to 5 degrees of dorsiflexion and 0 to 20 degrees of plantar flexion.  ROM of the left ankle was from 0 to 10 degrees of dorsiflexion and 0 to 20 degrees of plantar flexion.  There was evidence of pain with weight bearing on both ankles.  He was able to perform repetitive use testing without additional loss of function or ROM.  Pain, weakness, fatigability, or incoordination significantly limited his functional ability.  There was no ankylosis, instability, or dislocation.  

DC 5024, which pertains to tenosynovitis, directs that the disability is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  Under DC 5271, limitation of motion of the ankle warrants a 10 percent evaluation when moderate and a 20 percent evaluation when marked.  38 C.F.R. § 4.71a (2017).  

Normal limitation of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2017).  

Other DCs relating to the ankle are DC 5270 (ankylosis of ankle); DC 5272 (ankylosis of the subastragalar or tarsal joint); DC 5273 (malunion of os calcis or astragalus); and DC 5274 (astragalectomy).  As will be discussed in more detail below, a review of the VA examinations and treatment records in the claims file does not demonstrate any of these conditions.  Therefore, the application of these additional DCs is not warranted.  

Based on the clinical findings summarized above and review of the appropriate DCs, the Board finds that evaluations in excess of 10 percent are not warranted for the period prior to August 1, 2015.  While the record shows that the Veteran complained of chronic and recurrent Achilles tendonitis, limitation of ankle ROM was no more than moderate as indicated upon records dated in 2010  However, VA examination on August 1, 2015, reflects a decrease in most measurements of motion, to include dorsiflexion in the right ankle and in plantar flexion of both ankles.  His current 10 percent rating is based on moderate limited motion of the ankles.  A maximum higher 20 percent rating is warranted for marked limited motion.  The Board finds that the record evidence supports the functional equivalent of marked limited motion in both ankles as of August 1, 2015.  See DeLuca, 8 Vet. App. at 204-07.  Evidence of the Veteran's flare-ups coupled with examination evidence of limited and painful ankle motion supports a finding of marked limited motion.  For these reasons, the Board finds that ratings in excess of 10 percent for Achilles tendonitis of each ankle are not warranted prior to December 1, 2015.  However, as of that date and onward, a disability rating of 20 percent is warranted for each ankle disability.  

The Board further finds that evaluations in excess of 20 percent are not warranted for the Veteran's ankle disorders.  His 20 percent ratings are the maximum schedular rating available for limited motion.  Alternative or additional ratings are available for ankylosis, malunion of the os calcis or astragalus, a history of astragalectomy, or the functional equivalent thereof.  The evidence of record does not support a finding of such manifestations, and the Board finds that the symptoms reported by the Veteran and documented in the medical evidence are fully contemplated in the rating criteria of marked limited motion.  Specifically, the Board finds that tenderness, interference with sitting, and interference with standing, are all the logical consequences of marked limited motion and not the functional equivalent of any other condition.  Furthermore, in awarding the increased ratings of 20 percent, the Board has already contemplated the effect of the Veteran's ankle flare-ups.  For these reasons, the Board finds that evaluations in excess of 20 percent are not warranted for the Veteran's ankle disorders.  

TDIU - In General

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the Claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2017).  

Claim for a TDIU

It is the Veteran's assertion that his bilateral Achilles tendonitis precludes substantially gainful employment.  The record documents that he completed the 10th grade and last worked in 2008 as a supervisor.  There is also evidence that he once owned his own pressure washing business.  A private physician reported in 2008 that the Veteran was unemployable due to knee and back problems.  

Social Security Administration (SSA) records show that the Veteran became too disabled to work in February 2008 as a result of muscle ligament and fascia with secondary affective/mood disorder.  Records reflect significant knee and cervical spine problems, as well as mental health symptoms, to include depression.  None of these conditions are service connected.  

When examined by VA regarding the ankle disorders in August 2010, the examiner opined that the Veteran was not precluded from work.  When examined by VA in August 2015, marked limitation of motion of each ankle was demonstrated.  However, strength in the ankles was demonstrated as 4/5 in the right ankle  upon plantar flexion and dorsiflexion and and 3/5 in plantar flexion and 4/5 in dorsiflexion in the left.  There was no muscle atrophy, no ankylosis, no instability, and no shin splints or stress fractures.  The Veteran used a wheelchair and/or a cane and orthotics for ambulation.  The examiner noted that X-rays showed no degenerative arthritis in either ankle.  The examiner further noted that the ankles impacted his ability to perform some types of work.  

The Veteran's only service-connected disorders are left and right Achilles tendonitis.  Even with factoring in the Board's decision to grant increased ratings of 20 percent for each ankle, he still does not meet the schedular criteria for consideration for the assignment of a TDIU.  38 C.F.R. § 4.16 (2017).  However, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) (2017), the case may be referred to appropriate VA officials for consideration of the assignment of a TDIU rating.  38 C.F.R. § 4.16(b)(2017).  

In this case, as to the grant of SSA benefits, the evidence actually reflects that the Veteran became unemployable due to nonservice-connected disorders.  (It is important to note that while the Board has considered the award and its supporting evidence, given the different standards utilized by VA and SSA, the Board is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA)).  

The weight of the evidence shows that the Veteran's bilateral Achilles tendonitis does not preclude him from maintaining substantially gainful employment.  It is evident that he could perform sedentary work.  

As the medical evidence of record shows that the Veteran is not unable to secure and follow a substantially gainful occupation as a result of his service-connected Achilles tendonitis, the Board finds that there is no basis for referral of the Veteran's claim for a TDIU under 38 C.F.R. § 4.16(b) (2017).  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU is not warranted.  38 U.S.C. § 5107(b) ( 2012); Gilbert, supra.  


ORDER

As new and material evidence has not been received, the claim of service connection for bilateral knee disorder is not reopened, and the benefit sought on appeal is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for an acquired psychiatric disorder is denied.  

Prior to August 1, 2015, ratings in excess of 10 percent for chronic right and left Achilles tendonitis are denied.  

From August 1, 2015, increased disability ratings of 20 percent, but no higher, for chronic right and left Achilles tendonitis are granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


